Exhibit 21 List of subsidiaries of the Company: Name of Subsidiary Jurisdiction of Organization or Incorporation UniFirst Holdings, Inc. Delaware UniTech Services Group, Inc. California UniFirst First-Aid Corporation Maryland UniTech Services Canada Ltd. Canada UniTech Services SAS France Euro Nuclear Services B.V. Netherlands Euro Nuklear Services, GmbH Germany UniTech Services Group Ltd. United Kingdom UniFirst Canada Ltd. Canada RC Air LLC New Hampshire UONE Corporation Massachusetts Uniformes de San Luis S.A. de C.V. Mexico UniFirst S.A. de C.V. Mexico UniFirst Far East Limited Hong Kong UniFirst Manufacturing Corporation Massachusetts
